DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/13/2020 and 1/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top of the kiosk having an opening such that a second portable device separate from the kiosk and placed above the top of the kiosk captures one or more images of the portable electronic device in the imaging chamber and transmits the captured images to the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification describes a top of the first container may be made of a transparent material or may include an opening such that a second portable device top of the kiosk being made of a transparent material, nor the top of the kiosk includes an opening such that a second portable device separate from the kiosk and placed above the top of the kiosk captures one or more images of the portable electronic device in the imaging chamber and transmits the captured images to the remote server/operator.  A top of the kiosk is not equivalent to a top of the first container since the first container is not on nor is a top of the kiosk.

The use of the term Raspberry pi, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 2, 9 and 10 are objected to because of the following informalities: 
Regarding claims 1, 2 and 9, the “and/or” limitation is problematic since it is not certain whether both limitations, or one, or the other limitation, are part of the claimed 
Claim 10 recites “retflections”.  This word is misspelled.  Correct spelling is “reflections”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitations "The kiosk comprising…the imaging chamber…the portable device”.  There is insufficient antecedent basis for these limitations (‘the kiosk”, “the imaging chamber”, “the portable device”) in the claim.  It is unclear if the applicant intends claim 2 to be dependent from claim 1.  If so, the claim language should recite “The kiosk according to claim 1, further comprising…”  Otherwise, the claim language should recite “A kiosk comprising…an imaging chamber… a portable device”.  Please clarify.  Additionally, claim 1 recites “a portable electronic device” and claim 2 recites “the portable device”.  If claim 2 is meant to be dependent from claim 1, the limitation 
Claim 8 recites “Raspberri Pi” which appears to be misspelled. Raspberry Pi is a trademark/trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an off-the-shelf computer and, accordingly, the identification/description is indefinite.
	Claims not specifically addressed are indefinite due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al (US 2013/0226679) (hereinafter referred to as Bowles et .
With respect to claims 1 and 10, Bowles et al ‘684 discloses a kiosk for accepting a portable electronic device from a client in exchange for payment, comprising: 
at least one display (119) ([0050], Fig. 1); 
at least one camera and one or more mirrors arranged to capture images of a portable electronic device ([0043]); 
at least one communication connection to a remote server and/or operator (inherent to electronically transferring the image to a human operator) ([0039], [0040], [0068]); and 
at least one computer configured to: 
in conjunction with the remote server and/or operator, capture one or more images of the portable electronic device in the imaging chamber while said at least one camera remains in unchanged positions (Bowles ‘679 discloses an embodiment where visual inspection can be performed by a single camera or multiple cameras, and further discloses that if a single camera is utilized in the inspection area, the camera is preferably movable, thus implying that in an embodiment using multiple cameras, the cameras are not movable) ([0043]); 
transmitting the captured images to the remote server and/or operator ([0068]); 
based upon an offered payment amount for the portable electronic device received from the remote server and/or operator, receiving an acceptance of the offered payment amount ([0033], [0074]); and 

Bowles ‘679 fails to expressly disclose the at least one camera and one or more mirrors being fixedly-arranged; an imaging chamber comprising the at least one camera and one or more mirrors; and said mirrors remain in unchanged positions while capturing one or more images of the portable electronic device.
Bowles ‘679 discloses the inspection area can include mirrors ([0043].  Bowles et al. ‘699 teaches an inspection area having an imaging chamber having at least one camera and one or more mirrors fixedly arranged ([0071]), and the mirrors remain in unchanged positions while capturing one or more images of the portable electronic device (Bowles ‘699 discloses an embodiment where visual inspection in an upper and lower chamber can be performed by a single camera or multiple cameras, and further discloses that if a single camera is utilized in the chamber, the camera is preferably movable, thus implying that in an embodiment using multiple cameras, the cameras are not movable; interior surfaces/walls of the chamber include mirrors thus are in unchanged positions and fixedly arranged on the interior surfaces/walls of the chamber) ([0071], [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inspection area to have an imaging chamber to include the least one camera and one or more mirrors being fixedly-arranged and the mirrors remain in unchanged positions while capturing one or more images of the portable electronic device, in order to optimize viewing of an electronic device positioned within the inspection area, as taught by Bowles et al. ‘699 ([0071]).
With respect to claims 2 and 3, as best understood, the modified Bowles ‘679 
However, the modified Bowles ‘679 fails to expressly disclose a first container and a second container attached to each other, wherein the first container comprises the imaging chamber, and wherein the second container comprises a collection chamber configured to store the portable device.  Bowles ‘679 also fails to expressly disclose the first container is placed on top of the second container, and wherein at least a portion of the bottom of the first container and/or at least a portion of a top of the second container are configured to be operable to drop the portable device from the first container into the second container.
Bowles et al. ‘699 teaches it is well known in the art for a kiosk to include a first container (530) and a second container (555) attached to each other, wherein the first container comprises the imaging chamber, and wherein the second container comprises a collection chamber configured to store the portable device ([0064]-[0066], [0071]; Figs. 3-4c).  Bowles et al. ‘699 also teaches the first container is placed on top of the second container, and wherein at least a portion of the bottom of the first container and/or at least a portion of a top of the second container are configured to be operable to drop the portable device from the first container into the second container ([0064]-[0066]; Figs. 3-4c).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kiosk to include a first container and a second container attached to each other, wherein the first container comprises the imaging chamber, wherein the second container comprises a collection chamber configured to store the portable device, the first container is placed on top of the second 
With respect to claim 6, the modified Bowles ‘679 fails to expressly disclose the computer is an off-the-shelf computer (Bowles ‘679: [0039]).
	With respect to claims 11-13, the modified Bowles ‘679 addresses all the limitations of claim 1.
However, the modified Bowles ‘679 fails to expressly disclose the imaging chamber further comprises an elevated platform on an inside of a bottom surface, for placing the portable electronic device such that at least a portion of the bottom surface of the portable electronic device is represented in reflections in the mirrors, wherein the at least one camera includes first camera located below the elevated platform and configured to capture images of the portable electronic device on the platform, and wherein the at least one camera includes a second camera fixedly attached to a top of the imaging chamber, and configured to capture images of the portable electronic device.
Bowles et al. ‘699 teaches it is well known in the art for an imaging chamber to include imaging chamber further comprises an elevated platform (545) on an inside of a bottom surface, for placing the portable electronic device such that at least a portion of the bottom surface of the portable electronic device is represented in reflections in the mirrors, wherein the at least one camera includes first camera located below the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging chamber to further comprise an elevated platform on an inside of a bottom surface, for placing the portable electronic device such that at least a portion of the bottom surface of the portable electronic device is represented in reflections in the mirrors, wherein the at least one camera includes first camera located below the elevated platform and configured to capture images of the portable electronic device on the platform, and wherein the at least one camera includes a second camera fixedly attached to a top of the imaging chamber, and configured to capture images of the portable electronic device, in order to allow for a 360 degree imaging of the portable electronic device placed on the elevated platform.
With respect to claim 15, the modified Bowles ‘679 discloses a printer communicatively connected to the at least one computer (inherent to the kiosk printing a receipt for the customer) (Bowles ‘679: [0075]).
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al ‘679 modified by Bowles et al. ‘699 as applied to claim 1 above, and further in view of Agricola (US 2016/0361721).
With respect to claim 4, the modified Bowles ‘679 addresses all the limitations of claim 1, and further discloses the second container includes an opening (540, 550) 
However, the modified Bowles ‘679 fails to expressly disclose the second container is configured to require at least two different keys or at least two different authentications in order to retrieve the portable device from the second container.
Agricola teaches the general concept of allowing access to a collection receptacle by requiring two authorized key holders to be present to open the locks ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the second container to be configured to require at least two different keys in order to retrieve the portable device from the second container in order to allow only authorized users to access the second container having the collected portable electronic devices.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al ‘679 modified by Bowles et al. ‘699 as applied to claim 1 above, and further in view of Marcelle et al. (US 2018/0165655).
With respect to claim 5, the modified Bowles ‘679 addresses all the limitations of claim 1.
However, the modified Bowles ‘679 fails to expressly disclose at least one of the first container and the second container is at least partially constructed in wood.
It is well known in the art for materials that may be used for constructing a kiosk system to include wood, as taught by Marcelle et al. ([0035]).
In re Leshin, 125 USPQ 416.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al ‘679 modified by Bowles et al. ‘699 as applied to claim 1 above, and further in view of Westby et al. (US 2014/0316917) and Snyder (US 2015/0148072).
With respect to claim 8, the modified Bowles ‘679 addresses all the limitations of claim 1.
However, the modified Bowles ‘679 fails to expressly disclose the computer is a Raspberri Pi computer.
Westby et al. teaches it is well known in the art for a computer used in a kiosk to be a Raspberry Pi computer ([0131], [0316]).  It is well known in the art for a Raspberry Pi computer to be low cost, as taught by Snyder ([0028], [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computer to be a Raspberri Pi computer in order to provide a low cost single board computer processor.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al ‘679 modified by Bowles et al. ‘699) as applied to claim 1 above, and further in Silva et al. (US 2016/0098690).
With respect to claim 9, the modified Bowles ‘679 addresses all the limitations of claim 1, and further discloses transmitting the plurality of images to the remote server and/or operator to be analyzed before determining the offered payment amount.(Bowles ‘679: [0068], [0071-[0074], [0078]).
However, the modified Bowles ‘679 fails to expressly disclose the computer is further configured to control an application program executing on the portable electronic device and the at least one camera to capture a plurality of images at predetermined points in the execution of the application program.
Silva et al. teaches it is well known in the art for a kiosk to be configured to control an application program executing on the portable electronic device and the at least one camera to capture a plurality of images at predetermined points in the execution of the application program ([0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computer is further configured to control an application program executing on the portable electronic device and the at least one camera to capture a plurality of images at predetermined points in the execution of the application program, in order to instruct the user to position the portable electronic device so that the one or more cameras can image the portable electronic device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-5, 10, 11, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9-16 of copending Application No. 16/630556 in view of Bowles ‘699. 

Instant Claim(s)
Copending Claim(s)
1. A kiosk for accepting a portable electronic device from a client in exchange for payment, comprising: 

at least one display; 

an imaging chamber comprising at least one camera and one or more mirrors fixedly-arranged to capture images of a portable electronic device; 

at least one communication connection to a remote server and/or operator; and 

at least one computer configured to: 

in conjunction with the remote server and/or operator, capture one or more images of the portable electronic device in the imaging chamber while said at least one camera and said mirrors remain in unchanged positions; 

transmitting the captured images to the remote server and/or operator; 

based upon an offered payment amount for the portable electronic device received from the remote server and/or operator, receiving an acceptance of the offered payment amount; and 

providing for secure deposit of the portable device in the kiosk.


14. The kiosk according to claim 1, wherein a top of the kiosk is made of a transparent material or includes an opening such that a second portable device separate from the kiosk and placed above the top of the kiosk captures one or more images of the portable electronic device in the imaging chamber and transmits the captured images to the remote server/operator.


2. The kiosk comprising a first container and a second container attached to each other, wherein the first container comprises the imaging chamber, and wherein the second container comprises a collection chamber configured to store the portable device.


10. The kiosk according to claim 1, wherein the one or more mirrors are arranged facing inside of the imaging chamber, such that an image capturedWO 2019/012505PCT/IB2018/055218 50 by the at least one camera captures retflections, in the one or more 


13. The kiosk according to claim 12, wherein the at least one camera includes a second camera fixedly attached to a top of the imaging chamber, and configured to capture images of the portable electronic device.




a first container and a second container attached to each other, wherein the first container comprises: 

a top panel arranged to enable acquiring a clear view of an inside of the first container; and 

one or more mirrors arranged facing inside of the first container, such that an image captured by a camera through the top panel captures reflections, in the one or more mirrors, of an handheld-device placed inside the first container, and wherein the second container comprises a collection chamber configured to store the handheld-device.



4. The handheld-device imaging and collection booth according to claim 3, wherein the opening is in a single side of the first container.


9. The handheld-device imaging and collection booth according to claim 1, wherein the top panel includes an opening through which the camera captures the image.  


10. The handheld-device imaging and collection booth according to claim 1, wherein the top panel is at least partially constructed from a transparent material such that the image is captured through the transparent material.


14. A method for imaging and collecting a handheld-device, comprising: 

placing the handheld-device inside a first container of an imaging and collection booth by inserting the handheld-device through an opening in a side of the first container, wherein the first container comprises a top panel arranged to enable acquiring a clear view of an inside of the first container, and 

capturing an image from a camera facing inside of the first container from a top of the first container, wherein the captured image includes a view of the handheld-device within the first container and views of one or more sides of the handheld-device reflected in the one or more mirrors; 

transmitting the image to a server; 

receiving an instruction in response to the transmitted image, wherein the instruction is generated externally to the imaging and collection booth based upon a condition of the handheld-device determined in accordance with the transmitted image; and 

based upon the instruction, transferring the handheld-device from the first container to an adjacent second container which is adjacent to the first container for storage.


11. The handheld-device imaging and collection booth according to claim 1, wherein the first container is placed on top of the second container, and wherein at least a portion of the bottom of the first container and/or at least a portion of a top of the second container are configured to be operable to drop the handheld-device from the first container into the second container.

15. The method according to claim 14, wherein the transferring includes operating an opening in a bottom of the first container, and/or a top of a second container in order to deposit the handheld-device in the second container.



12. The handheld-device imaging and collection booth according to claim 1, wherein the second container includes an opening through which the handheld-device is deposited into the second container, and wherein the second container is configured to require at least two different keys or at least two different authentications in order to retrieve the handheld-device from the second container.


16. The method according to claim 14, further comprising preventing access to the handheld-device within the second container until at least two different keys or at least two authentications are used to unlock the second container.

5. The kiosk according to claim 2, wherein at least one of the first container and the second container is at least partially constructed in wood.
13. The handheld-device imaging and collection booth according to claim 1, wherein at least one of the first container and the second container is at least partially constructed in wood.

11. The kiosk according to claim 1, wherein the imaging chamber further comprises an elevated platform on an inside of a bottom surface, for placing the portable electronic device such that at least a portion of the 




The copending claims fail to expressly recite the at least one camera and one or more mirrors being fixedly-arranged; an imaging chamber comprising the at least one camera and one or more mirrors; and said mirrors remain in unchanged positions while capturing one or more images of the portable electronic device.  The copending claims also fail to expressly recite based upon an offered payment amount for the portable electronic device received from the remote server and/or operator, receiving an acceptance of the offered payment amount; and providing for secure deposit of the portable device in the kiosk.
Bowles et al. ‘699 teaches it is well known in the art for a handheld-device imaging and collection booth (kiosk) to include an imaging chamber having at least one camera and one or more mirrors fixedly arranged ([0071]), and the mirrors remain in unchanged positions while capturing one or more images of the portable electronic device (Bowles ‘699 discloses an embodiment where visual inspection in an upper and lower chamber can be performed by a single camera or multiple cameras, and further discloses that if a single camera is utilized in the chamber, the camera is preferably movable, thus implying that in an embodiment using multiple cameras, the cameras are not movable; interior surfaces/walls of the chamber include mirrors thus are in unchanged positions and fixedly arranged on the interior surfaces/walls of the chamber) ([0071], [0086]).   Bowles ‘699 based upon an offered payment amount for the portable electronic device received from the remote server and/or operator, receiving an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inspection area to have an imaging chamber to include the least one camera and one or more mirrors being fixedly-arranged and the mirrors remain in unchanged positions while capturing one or more images of the portable electronic device, in order to optimize viewing of an electronic device positioned within the inspection area, as taught by Bowles et al. ‘699 ([0071]).  It also would have been obvious to one of ordinary skill in the art to receive an acceptance of the offered payment amount based upon an offered payment amount for the portable electronic device received from the remote server and/or operator, and to provide for secure deposit of the portable device in the kiosk, in order to allow a user to recycle/trade-in his/her portable electronic device.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
With respect to claim(s) 7 and 14, the examiner makes no prior art rejection. However, these claim is not allowable pursuant to the pending Double Patenting rejection.  

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 14, prior art fails to teach or reasonably suggest, either singly or in combination, a top of the kiosk is made of a transparent material or includes an opening such that a second portable device separate from the kiosk and placed above the top of the kiosk captures one or more images of the portable electronic device in the imaging chamber and transmits the captured images to the remote server/operator, in addition to the other limitations of the claim(s) from which the claim depends upon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200393742 is the pre-grant publication of copending application 16/630556.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUEZU ELLIS/Primary Examiner, Art Unit 2876